Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2017

                                       No. 04-16-00149-CR

                                    Jose Roberto OBREGON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CRO000781 D1
                          Honorable Jose A. Lopez, Judge Presiding

                                         ORDER
         Appellant has filed a pro se motion requesting a copy of his trial transcripts for purposes
of filing a post-conviction writ of habeas corpus. This court has no jurisdiction over post-
conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. art. 11.07; In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained, and made returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC.
art. 11.07. In order to obtain a free copy of the record, appellant would need to file a motion in
the trial court in which the conviction was obtained and demonstrate that his claim is not
frivolous and that the record is needed to decide the issues presented. See United States v.
MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—
Houston [1st Dist.] 1993, no pet.). Appellant’s motion is denied without prejudice to seeking
relief in the proper court.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court